                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CHICAGO MERCANTILE EXCHANGE INC., )
                                     )
           Plaintiff,                )
                                     )
           vs.                       )                 Case No. 18 C 1376
                                     )
ICE CLEAR US, INC., ICE CLEAR EUROPE )
LIMITED, and INTERCONTINENTAL        )
EXCHANGE, INC.,                      )
                                     )
           Defendants.               )

                                AMENDED
                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Chicago Mercantile Exchange Inc. (CME) has sued ICE Clear US, Inc., ICE

Clear Europe, Limited, and Intercontinental Exchange, Inc. (ICE) for trademark

violations, unfair competition, breach of contract, and deceptive practices. ICE Clear

US and ICE Clear Europe (collectively, the ICE Licensees) have asserted counterclaims

for breach of contract; ICE has asserted counterclaims alleging the invalidity of CME's

mark due to genericness and abandonment by naked licensing; and the defendants all

have asserted defenses to CME's claims. Each side has moved for partial summary

judgment.

                                      Background

A.    Factual background

      The following facts are undisputed except where otherwise noted. CME is a

corporation that operates a clearinghouse and provides financial and risk management
services to commodity traders. The ICE Licensees are corporations that are indirect

subsidiaries of ICE and also operate clearinghouses. Clearinghouses act as

intermediaries between buyers and sellers of commodities, thereby reducing the risk

that parties will default on a trade and providing stability to markets. One way that

clearinghouses ensure against default is by setting requirements for initial margins,

which are upfront payments that the clearinghouses' members must make to use their

services.

       In the 1980s, CME developed a method, called the SPAN framework, for

financial institutions to assess the risk of portfolios. The term SPAN is an acronym for

standard portfolio analysis of risk. One aspect of the SPAN framework enables

clearinghouses to set initial margins by determining how various scenarios or market

conditions might affect an individual portfolio's profits or losses. CME owns four

incontestable trademarks related to the SPAN framework. It licenses the use of its

marks to third parties and makes available the licensees' daily risk array files, which

contain data relating to their calculations of initial margins, on its FTP (file sharing) site.

       In June and July 2007, CME entered into license agreements with ICE Clear

Europe and ICE Clear US that permitted them to use for ten years "the name and mark

SPAN® . . . in connection with a risk evaluation and margin framework." Pls.' L.R. 56.1

Stmt., Ex.1, dkt. no. 165-3, at 2. 1 The license agreements stated that they were

governed by Illinois law. They prohibited the ICE Licensees from using any mark that



1 The relevant portions of CME's license agreements with ICE Clear US and ICE Clear
Europe are identical. When quoting from the agreements, Court cites to only the
agreement with ICE Clear US, but the quoted language is also in CME's agreement with
ICE Clear Europe under the same pincite. See, e.g., Pls.' L.R. 56.1 Stmt., Ex. 3, dkt.
no. 165-5, at 2.
                                               2
was "confusingly similar" to the SPAN mark during the terms of the agreements. Id. ¶

7(f). They required the ICE Licensees to include statements on all their materials

relating to the SPAN framework to disclose that the SPAN mark was a registered

trademark of CME being used pursuant to a license. And they set out the parties'

obligations with respect to the daily publication of the ICE Licensees' risk array files on

CME's FTP site.

       The agreements also required CME to "control the nature and quality of all goods

and services identified by" the SPAN mark. Id. ¶ 1(c). They required the ICE Licensees

to permit CME to review and inspect their goods and services that used the SPAN

mark. They obligated the ICE Licensees to modify to their "SPAN-related performance

bond calculation systems" when CME required them to do so in order to "conform" their

calculations with CME's technical specifications. Id. ¶ 7(b). The agreements stated that

they could be amended or modified only in writing. And they provided that upon their

termination, the ICE Licensees agreed "not to use any mark that is confusingly similar to

the SPAN Mark in connection with any other margining system or similar risk

calculation." Id. ¶ 5(a).

       In 2009, CME contacted ICE regarding ICE Clear Europe's use of the phrase

"ICE SPAN" in relation to its risk management products and services. The parties

dispute whether CME's license agreement with ICE Clear Europe permitted it to use

that phrase. Nonetheless, ICE Clear Europe eliminated the phrase from its website,

software, and other materials. The parties dispute whether ICE Clear Europe resumed

using the phrase in 2015, but they do not dispute that ICE Clear US used it in 2015.

       In 2014, CME had internal discussions regarding the ICE Licensees' SPAN



                                             3
implementations and those of another licensee, the London Clearing House. A CME

employee involved in product management wrote in an e-mail that CME chose to

"ignore" unilateral changes that the ICE Licensees made to the SPAN algorithm, which

caused their calculations to "deviate." Defs.' L.R. 56.1 Stmt., Ex. 73, dkt. no. 181-6, at

131–32. Another CME employee wrote that London Clearing House "changed the

methodology that is native to SPAN." Id. at 131. In a subsequent e-mail, the first

employee responded by saying that it appeared as though the London Clearing House

may not have made "any actual changes" to SPAN and that "the issues could be

with . . . functionality" and might be "easily" fixed. Id. at 130.

       The license agreements expired in June and July 2017, but the ICE Licensees

continued to use the term SPAN in reference to their risk management systems.

Specifically, ICE Clear US continued to use the phrase "SPAN® Margin Model" in

connection with its risk management services, ICE Clear Europe continued to use the

word "SPAN" in connection with its services, and both ICE Licensees continued to

include in their materials disclosures stating that the SPAN mark was a registered

trademark of CME being used pursuant to a license. Pl.'s L.R. 56.1 Stmt., dkt. no. 188,

¶¶ 59–62, 92, 193. In at least some instances, the ICE Licensees used the phrase

"SPAN for ICE" in connection with their services.

       There is evidence suggesting that, at first, none of the defendants were aware

that the license agreements had terminated and that CME upheld at least some of its

obligations under the agreements after their termination. According to CME's Rule

30(b)(6) witness, upon the termination of a license agreement, CME will stop publishing

the licensee's data, and CME's software will no longer support the licensee's product.



                                               4
Despite this, the ICE Licensees' daily risk array files continued to be published on

CME's FTP site. The parties dispute whether the ICE Licensees sent the files to CME

to publish or whether the ICE Licensees themselves posted the files to the site.

       On August 10, 2017, an in-house attorney for CME, Matthew Kelly, sent to ICE's

general counsel, Jonathan Short, a letter stating that the ten-year term of the license

agreements had run and that the ICE Licensees had no license to use the SPAN mark

or framework. Kelly wrote that Short should contact him if ICE was "interested in

discussing new licensing agreements with CME" and that, before entering into "new"

agreements, "ICE must demonstrate its good faith efforts to cease the misuse of CME's

SPAN® brand." Pls.' L.R. 56.1 Stmt., Ex. 16, dkt. no. 165-18, at 3. Kelly also wrote that

if ICE did not enter into an agreement with CME, then it must stop using CME's mark.

In the letter, he identified several areas of alleged noncompliance by the ICE Licensees,

including their alleged misuse of the SPAN mark in combination with ICE's marks and

their failure to properly attribute the mark to CME. Near the conclusion of the letter,

Kelly wrote, "We look forward to receiving confirmation that ICE is taking all necessary

steps to comply with its obligations under the License Agreement." Id. at 5.

       As general counsel for ICE, Short had the authority to enter into agreements

valued at up to two or five million dollars on behalf of the company's subsidiaries,

including the ICE licensees. The ICE Licensees also had their own general counsels,

who reported directly to their presidents and indirectly to Short. A few days after Short

received Kelly's letter, he called Kelly, and they discussed possible changes to CME's

licensing model. Short has testified that he understood from the conversation that Kelly

would follow up with him to provide a proposal for new license agreements after CME



                                             5
determined the financial terms of those agreements. They spoke again about a month

later, when, according to Short, Kelly said that CME still was determining new license

fees and that the parties also would need to agree on new disclaimers regarding the

ICE Licensees' uses of the mark. There is no evidence suggesting that Kelly told Short

the proposed terms of the new fees, including whether the fees would exceed two

million dollars, or that Short agreed to those terms.

       On September 15, Short sent an e-mail to Kelly with proposed disclaimers. A

few days later, Kelly responded that the "disclaimers look good." Defs.' L.R. 56.1 Stmt.,

dkt. no. 188, ¶ 340. The next day, ICE's associate general counsel sent to Kelly an e-

mail stating that ICE would "start the process to update the website." Id. ¶ 341.

According to Short, ICE then updated its website and other materials to include the new

disclaimers. No one from CME contacted Short or ICE's associate general again until

after CME filed this lawsuit in February 2018.

       In the meantime, the ICE Licensees' risk array files continued to be published on

CME's FTP site, and CME issued a notice to its clearing members that it planned to

migrate the site, including data for ICE's exchanges, to a new host. According to

testimony from some representatives of the ICE Licensees, they were still not aware

that the licenses had terminated, that Kelly had sent a cease-and-desist letter, or that

ICE and CME had been discussing the possibility of entering into new license

agreements.

       The defendants continued to use the SPAN mark and/or the phrase "SPAN for

ICE" after CME filed suit. They contend that they removed references to SPAN on their

online materials in May 2018, but CME contends that they continued to use the mark



                                             6
after that date. The parties do not dispute, however, that CME updated the functionality

of a SPAN-related software program for certain risk array files, including those from the

ICE Licensees, after the filing of the present suit. Nor do the parties dispute that the

ICE Licensees' risk array files stopped being posted to CME's FTP site in August 2018.

B.     Procedural background

       As indicated, CME filed this lawsuit in February 2018. In counts 1 and 2 of the

amended complaint, it alleges that the defendants violated 15 U.S.C. § 1114(1) by

counterfeiting and infringing its registered marks. In count 3, CME alleges that the

defendants violated 15 U.S.C. § 1125(a) by engaging in unfair competition. In count 4,

it alleges that the ICE Licensees breached contracts. In counts 5 and 6, it alleges that

the defendants violated the Illinois Uniform Deceptive Trade Practices Act, 815 Ill.

Comp. Stat. 510/1, and that they violated Illinois common law by engaging in unfair

competition. The defendants raised numerous affirmative defenses, including, as

relevant to this opinion, invalidity of marks due to genericness and abandonment

through naked licensing (defenses raised only by ICE), trademark misuse, fair use, and

a defense the defendants have framed as permission to use a mark under express or

implied licenses. ICE asserted two counterclaims in which it alleges that the marks are

invalid due to their genericness and abandonment by naked licensing. The ICE

Licensees each have asserted a counterclaim for breach of contract.

       The ICE Licensees previously moved to dismiss part of CME's breach of contract

claim as it related to provisions requiring them to use their best efforts to protect the

goodwill and reputation of CME and to provide notice of any infringement of the SPAN

mark to CME in writing, and to strike allegations in the first amended complaint related



                                              7
those alleged breaches. The Court granted their motion. Chicago Mercantile Exch.

Inc. v. ICE Clear US, Inc., No. 18 C 1376, 2019 WL 414663, at *3 (N.D. Ill. Feb. 1,

2019).

         The parties have now filed motions for partial summary judgment.

                                         Discussion

         A party is entitled to summary judgment only if it demonstrates that "there is no

genuine dispute as to any material fact and [it] is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a). A genuine dispute about a material fact exists "if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). On cross-motions for

summary judgment, the Court draws inferences "in favor of the party against whom the

motion under consideration is made." Cremation Soc'y of Ill., Inc. v. Int'l Bhd. of

Teamsters Local 727, 869 F.3d 610, 616 (7th Cir. 2017) (citation omitted). 2

A.       Affirmative defenses

         Each of the parties has moved for summary judgment on the defendants'

affirmative defenses of trademark misuse; fair use; and implied consent, acquiescence,

and/or estoppel by implied license. 3 No party has moved for summary judgment on the

defendants' affirmative defense relating to an express license, but they all discuss it in




2 CME asks the Court to deny the defendants' motions on the ground that their Local
Rule 56.1 statement of facts contain errors and misrepresentations. See N.D. Ill. LR
56.1(b)(3)(A) & (B); Malec v. Sanford, 191 F.R.D. 581, 584 (N.D. Ill. 2000). The Court
declines this request but has not considered any assertions or denials that contain facts
that misrepresent the cited portion of the record or improper legal conclusions.
3 The parties disagree whether the standards for implied consent, acquiescence, and/or

estoppel by implied license are the same, an issue the Court addresses below.

                                              8
their reply briefs. The Court begins its discussion of the summary judgment motions

with the affirmative defenses because they present several threshold issues.

        1.     Trademark misuse

        The defendants assert that CME engaged in trademark misuse by enforcing

invalid trademark claims in an attempt to monopolize the market and eliminate

competition. CME has moved for summary judgment against all of the defendants on

this defense, and the defendants have filed a cross-motion for summary judgment. 4

        Although "courts have recognized the theoretical possibility of the antitrust

misuse-unclean hands defense, in no final reported decision involving trademark

infringement has a court actually refused to enforce a trademark because it was used in

violation of antitrust law." 2 McCarthy on Trademarks and Unfair Competition § 31:91

(5th ed. 2019); see also Helene Curtis Indus., Inc. v. Church & Dwight Co., 560 F.2d

1325, 1337 (7th Cir. 1977) (antitrust misuse defenses have limited viability). For such a

defense, "it is not enough merely to prove that merchandise bearing a trademark . . .

has been used in furtherance of antitrust violations." Carl Zeiss Stiftung v. V. E. B. Carl

Zeiss, Jena, 298 F. Supp. 1309, 1315 (S.D.N.Y. 1969), aff'd in relevant part, 433 F.2d

686 (2d Cir. 1970). Rather, an "essential element of the antitrust misuse defense in a

trademark case is proof that the mark itself has been the basic and fundamental vehicle

required and used to accomplish the violation." Id.; see also Helene Curtis, 560 F.2d at

1337.




4 The defendants have indicated in their memorandum in support of their motion for
summary judgment, but not in the motion itself, that they seek judgment on their misuse
defense. The Court takes this as a cross-motion. This does not change the outcome of
this decision.
                                              9
      The defendants point to no evidence of antitrust violations by CME, let alone

evidence that the SPAN mark was "the basic and fundamental vehicle required and

used" to accomplish such violations. See Carl Zeiss Stiftung, 298 F. Supp. at 1315.

Accordingly, Court grants summary judgment in favor of CME on the misuse defense

and denies the defendants' cross-motion for summary judgment.

      2.     Fair use

      CME has moved for summary judgment on the ICE Licensees' affirmative

defense of fair use. The ICE Licensees do not contest the motion, so the Court grants

it. See, e.g., Nichols v. Michigan City Plant Planning Dep't, 755 F.3d 594, 600 (7th Cir.

2014) ("The non-moving party waives any arguments that were not raised in its

response to the moving party's motion for summary judgment.").

      3.     Acquiescence or implied licenses

      The defendants asserted as an affirmative defense that CME permitted, pursuant

to implied licenses, any infringing uses of the SPAN mark by the defendants that

occurred after the termination of the license agreements. CME has moved for summary

judgment on this defense with respect to the ICE Licensees by arguing that CME did not

acquiesce to their uses of the mark. Without citing to authority, CME contends that

courts apply to a defense involving implied licenses the same standard that they apply

to a defense of acquiescence. The defendants also seek summary judgment on this

defense, but they contend that a defense of estoppel by implied licenses is distinct from

a defense of acquiescence. 5 To the extent the standard for acquiescence applies, the



5 As with their trademark misuse defense, the defendants have indicated in their
memorandum in support of their motion for summary judgment, though not in the motion
itself, that they seek summary judgment on the defense they frame as estoppel by
                                           10
defendants suggest that CME acquiesced in their use of the SPAN mark until the

parties had finalized new license agreements.

         Regardless of how it is framed, the application of this defense is an issue for the

Court; it is not an issue for the jury. See Sarkis' Cafe, Inc. v. Sarks in the Park, LLC,

No. 12 C 9686, 2016 WL 723135, at *2 (N.D. Ill. Feb. 24, 2016); see Federal Civil Jury

Instructions of the Seventh Circuit 13.5.3 (2017) ("laches, acquiescence, and other

equitable defenses to trademark infringement actions" are issues for the court, not the

jury).

                a.     Standard

         The Court begins by considering the proper standard for this defense. The

Seventh Circuit applies the same three-part test to determine whether a trademark

owner impliedly consented to or acquiesced in another party's use of its mark. See

Hyson USA, Inc. v. Hyson 2U, Ltd., 821 F.3d 935, 941 (7th Cir. 2016) (stating the test

for acquiescence); Wine & Canvas Dev., LLC v. Muylle, 868 F.3d 534, 539–40 (7th Cir.

2017) (indicating that the test for acquiescence applies to implied consent and treating

the defenses as identical). To prove acquiescence, the ICE Licensees must show that

(1) CME "actively represented that it would not assert a right or claim," (2) CME's "delay

between the active representation and assertion of the right or claim was not

excusable," and (3) "the delay caused the defendant[s] undue prejudice." Hyson USA,

821 F.3d at 941 (citation omitted). A trademark owner can convey an active




implied licenses. The Court assumes for purposes of discussion that they have cross-
moved for summary judgment, but this does not change the outcome.
                                              11
representation through its "words or conduct." Id. at 940. 6 The parties dispute only the

active representation element.

       Citing All Star Championship Racing, Inc. v. O'Reilly Automotive Stores, Inc.,

940 F. Supp. 2d 850 (C.D. Ill. 2013), the ICE Licensees argue that they need not prove

active representation. The court in All Star stated that "the entire course of conduct

between a patent or trademark owner and an accused infringer may create an implied

license." Id. at 863 (quoting McCoy v. Mitsuboshi Cutlery, Inc., 67 F.3d 917, 920 (Fed.

Cir. 1995)). In All Star, the plaintiff brought a breach of contract action against a

trademark owner, who counterclaimed for trademark infringement and other claims. All

Star Championship Racing, 940 F. Supp. 2d at 856, 858. The parties had entered into

agreements that set out the plaintiff's obligations in using the defendant's marks but did

not expressly license the marks to the plaintiff. Id. at 863. During the contested time

period, the parties entered into subsequent agreements that included additional,

express licensing terms, but those agreements were not binding because the defendant

had not signed them. Id. at 857, 863. The plaintiff contended that it had the defendant's

implied consent to use the marks and that, during part of the contested period, the

defendant had provided the plaintiff with promotional items and approved all its

promotions and advertisements. Id. at 864. In denying summary judgment with respect



6 The Court notes that the affirmative defense of laches is similar to that of
acquiescence, but "acquiescence implies active consent," whereas "laches denotes a
merely passive consent." Hyson USA, 821 F.3d at 940. Because neither party
addressed the laches defense with respect to the defendants' conduct after the
termination of the agreements, and because the defendants cite no case law relating to
laches or suggesting that they have invoked the defense of laches in their contention
there was an implied license, the Court need not address it. See id. ("[A]lthough our
cases sometimes blend the doctrines of acquiescence and laches, they are formally
distinct and should be analyzed separately.").
                                             12
to the plaintiff's infringement claim for that time period, the court found that the plaintiff

had an implied license to use the marks and that there was a genuine factual dispute

regarding whether that implied license continued until the date on which the defendant

sent the plaintiff a cease-and-desist letter. See id. at 864–65.

       All Star does not support the ICE Licensees' contention that courts analyze the

use of a trademark through an implied license differently from the way in which they

analyze acquiescence. Although the court in All Star found the existence of an implied

license, it did not indicate that it based that finding on a doctrine distinct from

acquiescence (or, for that matter, implied consent). Indeed, the court entitled the

section where it discussed the issue of an implied license "Consent and authorization,"

id. at 862, which suggests that it considered the issue as involving implied consent.

And it discussed aspects of the trademark owner's actions—its provision of promotional

materials to, and approval of promotions and advertisements by, the plaintiff—that

appear analogous to active representations, as they indicated to the plaintiff that it could

use the marks. See id. at 864. The fact that the court did not call these "active

representations" does not matter; the Seventh Circuit had not yet articulated the

standard for acquiescence or implied consent. See Hyson USA, 821 F.3d at 941

(adopting the three-factor test for acquiescence and stating that the Circuit's prior cases

"engage in essentially the same analysis (though without listing elements)"). Further,

the other case to which the ICE Licensees cite to suggest that the standard for implied

licenses is distinct from that of acquiescence is inapposite because it involved patents,

not trademarks. See Wang Labs., Inc. v. Mitsubishi Elecs. Am., Inc., 103 F.3d 1571,

1580 (Fed. Cir. 1997).



                                              13
      The Court concludes that the standard that applies to the defenses of implied

consent and acquiescence is the one that governs the defense that the ICE Licensees

frame as estoppel by implied license. Regardless, in order to fully address the ICE

Licensees' arguments, the Court will also discuss the standard they propose. The Court

considers the application of the defenses (to the extent they constitute separate

defenses) for three separate time periods.

             b.     June and July 2017 to August 10, 2017

      The Court first considers whether CME acquiesced in the ICE Licensees' uses of

the SPAN marks from June and July 2017, when the license agreements expired,

through August 10, 2017, when CME sent to ICE the cease-and-desist letter. The ICE

Licensees argue that CME acquiesced in their uses of the mark or gave them an

implied license to use the mark because it continued to perform its obligations under the

license agreements and did not indicate that the ICE Licensees lacked its consent to

uses the marks. Specifically, they point to testimony from CME's Rule 30(b)(6) witness

that, upon the termination of a license agreement, CME would stop publishing the

licensee's data, and its software would no longer support the licensee's product. It is

undisputed that, during this timeframe, CME continued to make available to third parties

the ICE Licensees' risk array files on its FTP site (although the parties dispute whether

CME or the ICE Licensees published the files) and its software continued to support the

ICE Licensees' services. It is further undisputed that CME did not notify the ICE

Licensees regarding the termination of their agreements until August 10, 2017. The ICE

Licensees contend that CME's conduct is indicative that it considered the licenses to

remain operative.



                                             14
       CME contends that there can be no acquiescence or grant of an implied license

during this timeframe because the parties had always governed their relationship

through written agreements. It points to the provision in the license agreements stating

that the agreements may be amended only in writing. Without citing to authority, CME

also contends that the ICE Licensees could not have understood CME's actions to

constitute the conveyance of implied licenses or acquiescence because they were

unaware that the licenses had terminated in the first place.

       The Court concludes that there is a genuine factual dispute regarding whether

CME acquiesced to the ICE Licensees' uses of the SPAN mark (or, as the defendants

put it, granted the ICE Licensees implied licenses) from the time of termination of the

agreements in June and July 2017 until August 10, 2017. The Court therefore denies

both sides' motions for summary judgment on this defense with respect to that time

period. 7

              c.     August 10, 2017 to February 23, 2018

       The Court next considers whether CME acquiesced in the ICE Licensees' uses of

the SPAN mark from August 10, 2017, when CME sent to ICE the cease-and-desist

letter, until February 23, 2018, when CME filed this lawsuit. The defendants argue that,

during this time period, CME actively represented to them that it would not assert a right

or claim. Specifically, they contend that the letter from CME's in-house counsel Kelly

indicated that CME required them to cease using the SPAN mark only if they did not




7 Even if the defendants ultimately establish their acquiescence defense, CME's claim
could "be revived" if it "can show that ‘inevitable confusion’ would result from dual use of
the marks." Hyson USA, 821 F.3d at 941 (citation omitted). Because neither party
raises this issue, the Court need not address it here.
                                            15
enter into new license agreements; Kelly promised to send to ICE new license

agreements; and he approved of their uses of the mark until they entered into the new

agreements. CME contends that the ICE Licensees cannot claim CME acquiesced

because they did not know that Kelly had sent the letter to ICE or even that the

agreements had ended. CME also contends that it provided no active representations

that the ICE Licensees or ICE could continue to use its mark and, to the contrary,

indicated that the defendants could use the mark only if the parties signed new, written

license agreements.

       As an initial matter, the ICE Licensees may be able to sustain an acquiescence

defense despite their claimed lack of knowledge of the cease-and-desist letter or the

termination of the agreements. Notice to a parent company is generally imputed to its

subsidiaries, particularly where there is some interrelationship between the entities.

See Woods v. Indiana Univ.-Purdue Univ. at Indianapolis, 996 F.2d 880, 894 n. 9 (7th

Cir.1993) (Rovner, J., concurring); Norton v. Int'l Harvester Co., 627 F.2d 18, 21 (7th

Cir.1980). Here, ICE is the parent company, and the ICE Licensees are among its

subsidiaries. ICE's general counsel, Short, had authority to enter into agreements on

behalf its subsidiaries. He responded to Kelly's letter on the ICE Licensees' behalf and

negotiated terms, such as disclosures, for their potential new license agreements. The

ICE Licensees had their own general counsels, but they indirectly reported to Short.

This is sufficient evidence of an interrelationship between the parent and its subsidiaries

such that ICE's notice of the cease-and-desist letter and the agreements' termination

can be imputed to the ICE Licensees.

       Kelly's letter, however, did not constitute an active representation giving the



                                            16
defendants the rights to use the SPAN mark. Kelly wrote that ICE's general counsel

should contact him if ICE was "interested in discussing new licensing agreements with

CME" and that, before entering into a "new" agreement, "ICE must demonstrate its good

faith efforts to cease the misuse of CME's SPAN® brand." Pls.' L.R. 56.1 Stmt., Ex. 16,

dkt. no. 165-18, at 3. Those statements do not suggest that the defendants could

continue using the SPAN mark while the parties negotiated new agreements, as the

defendants contend. To be sure, a couple of sentences in the letter described, in the

present tense, CME's expectation that the defendants comply with their obligations

under the agreements—phrasing that, if considered by itself, might imply that the

parties' obligations were ongoing. But these sentences did not stand alone; they were

part of a larger communication. Considering the entire letter, and particularly its

statements that the license agreements had terminated and that the defendants must

cease all uses of the SPAN mark unless the parties entered into new agreements, it is

clear that no reasonable finding could be made that Kelly was indicating that the

defendants had rights to use the mark in the interim.

       Another case from this district, Sarkis' Cafe, is instructive regarding whether CME

actively represented that the defendants had rights to use its mark. In Sarkis' Cafe, the

court denied the plaintiff's acquiescence defense where the parties had taken "many

steps . . . to formalize a franchising agreement" but "the negotiations came to a halt."

Sarkis' Cafe, 2016 WL 723135, at *4–5. The parties had never had a previous

agreement. See id. at *1. The plaintiff operated a restaurant, and there was evidence

that its manager had trained the defendant's employees and acknowledged the

defendant's restaurant as a franchisee in a media interview while they negotiated an



                                            17
agreement. Id. at *4. The court found that "the negotiations cast a shadow over all of

[the plaintiff's] actions" and thus none of those actions could "be taken as an affirmative

word or deed conveying to [the defendant] a right to use the trademarks." Id. at *5.

       None of CME's communications with ICE affirmatively indicated that the ICE

Licensees could continue using its mark. Specifically, Kelly never stated that the

defendants could continue using CME's mark or approved of their continued uses of it.

Rather, he repeatedly indicated that CME would propose (and the defendants would

need to accept) new financial terms before they could enter into new agreements. But

he never got to the point of providing new proposed terms. And he told ICE's general

counsel that the parties needed to agree on new disclaimers regarding the defendants'

uses of the mark. Although Kelly stated that ICE's proposed disclaimers "look[ed]

good," Defs.' L.R. 56.1 Stmt., dkt. no. 188, ¶ 340, he never told ICE that it could

implement those disclaimers and use the mark.

       There is, however, a genuine factual dispute regarding whether CME's conduct

during the negotiations served as an active representation that the defendants could

use the licenses. Specifically, the defendants contend that CME's continued

performance of its obligations under the license agreements showed that the ICE

Licensees had CME's permission to use the SPAN marks. As indicated, a trademark

holder can convey an affirmative representation through its conduct, not just its words.

Hyson USA, 821 F.3d at 941. Unlike the parties in Sarkis' Cafe, who previously had

never entered into license agreements, CME and the ICE Licensees had had ten-year

license agreements. Thus the lens through which the defendants would see CME's

conduct differs from the negotiation for an initial license involved in Sarkis' Cafe. After



                                             18
the terminations of the ICE Licensees' agreements, while CME and ICE were

negotiating over new agreements, CME continued to make available on its FTP site the

ICE Licenses' risk array files and issued a notice to its clearing members that it planned

to migrate the site, including data for ICE's clearinghouses, to a new host. (The parties

dispute whether CME or the ICE Licensees posted the files to the FTP site.) The Court

cannot determine without hearing testimony whether CME's conduct amounted to an

active representation that the defendants could use the SPAN mark. Accordingly, CME

is not entitled to summary judgment on the defense for the period from August 10, 2017

through February 23, 2018.

      Turning to the defendants' motion, CME's claimed silence during the negotiations

does not entitle defendants to summary judgment on their defense, as the defendants

contend. In certain situations, a trademark owner's continued silence may constitute an

active representation indicating its acquiescence in another party's use of its mark.

ProFitness Physical Therapy Ctr. v. Pro-Fit Orthopedic & Sports Physical Therapy P.C.,

314 F.3d 62, 68 (2d Cir. 2002). In ProFitness, a trademark holder sent a cease-and-

desist letter to its competitor, with whom it had never entered a license agreement. Id.

at 65. The competitor ameliorated the effect of the letter by making a good faith

proposal to change its allegedly infringing use and expressly requesting that the

trademark holder respond to its proposal, with the caveat that the failure to respond

would be construed as assent. Id. at 65–66. The trademark holder never responded.

Id. at 66. The court found that, under the circumstances, the trademark holder's silence

amounted to an active representation, and the competitor reasonably believed the

holder had acquiesced in its use of the mark. See id. at 68–69. This case, however, is



                                            19
distinguishable from ProFitness because the defendants never requested CME's

consent to continue their uses of its mark or told CME that they would interpret its

silence as consent. The existence of the parties' prior written licensing arrangement

further serves to distinguish this case from Pro Fitness. Accordingly, to the extent the

defendants contend that the doctrine of estoppel by an implied license is distinct from

the doctrines of acquiescence or implied consent, there is evidence that would permit a

finding that they had implied licenses during this timeframe and evidence that would

permit the opposite finding.

              d.     After February 23, 2018

       CME argues that the ICE Licensees can point to no evidence showing

acquiescence and/or grants of implied license after CME filed this lawsuit on February

23, 2018. The defendants argue that the parties' conduct after CME filed the lawsuit

indicated that CME gave implied licenses or acquiesced in their use of the mark. That

argument makes no sense. A trademark owner cannot be considered to have actively

represented that it will not assert a claim against former licensees and their parent

company for their uses of its mark—as required for the defense of acquiescence—when

it already has asserted exactly such a claim. See Restatement (Third) of Unfair

Competition § 29 cmt. d (Am. Law. Inst. 1995) (the commencement of an infringement

action indicates that a trademark owner does not consent to the allegedly infringing

party's use of its mark). The Court need not address the other two elements of an

acquiescence because they "cannot alone support a finding of acquiescence." Hyson

USA, 821 F.3d at 941. And even if, as the ICE Licensees contend, the active

representation requirement does not apply, no jury could find that the defendants



                                            20
reasonably believed that CME had given them an implied license to use the mark once

it had already sued them for use of the mark. Therefore, the Court grants CME's motion

for summary judgment, and denies the defendants' cross-motion, on the defenses of

acquiescence and/or estoppel by implied license as they pertain to the ICE Licensees'

uses of the mark after February 23, 2018.

              e.     Summary

       In sum, the Court grants CME's motion for summary judgment on the defenses of

acquiescence and/or estoppel by implied license for trademark violations occurring after

February 23, 2018 but declines to enter summary judgment in CME's favor on these

defenses for the periods before that date. The Court denies the defendants' cross-

motion for summary judgment on these defenses.

       4.     Express license

       The defendants frame their fourth affirmative defense as a defense that any

infringement was permitted under express or implied licenses. CME stated in its

opening brief that it presumed that the defense related only to the existence of implied

licenses through acquiescence. It thus moved for summary judgment on that defense

as to the ICE Licensees based only on the issue of acquiescence, as the Court just

addressed. In its reply brief, however, CME sought summary judgment on the express

license defense. The defendants contend that CME waived that argument by failing to

make it in its opening brief and, regardless, that its express license defense applies only

to ICE.

       A court is entitled to find that an argument raised for the first time in a reply brief

is forfeited. See, e.g., Narducci v. Moore, 572 F.3d 313, 324 (7th Cir. 2009). CME



                                              21
waived its argument for summary judgment on an express license defense by failing to

make that argument. That said, the ICE Licensees conceded their express license

defense by arguing that they had no express license. Accordingly, the Court finds that

an express license defense is still at issue in this case only as it pertains to ICE, and

neither party has moved for summary judgment on that issue.

B.     Trademark-related claims

       CME asserts claims against all of the defendants for trademark counterfeiting

and infringement under 15 U.S.C. § 1114 and unfair competition under 15 U.S.C. §

1125(a), as well as parallel state law claims. 8 ICE has raised counterclaims challenging

the protectability of the SPAN mark, as indicated. CME has moved for summary

judgment on its claims against the ICE Licensees but not against ICE. The defendants

have all cross-moved for summary judgment on CME's claims and certain

counterclaims. Specifically, ICE seeks summary judgment on its counterclaims, and,

with respect to CME's claims, all of the defendants argue that CME alleged no facts

relating to trademark violations during the terms of the agreements and failed to prove

violations after the agreements' termination.

       The Court first addresses the issue of protectability. After that, the Court will turn

to whether CME alleged facts relating to trademark violations during the terms of the

license agreements. Next, the Court will discuss most of the trademark claims relating



8CME alleges deceptive trade practices in violation of 815 Ill. Comp. Stat. 510/1 and
unfair competition in violation of Illinois common law. Both claims are subject to the
same standards as the federal infringement claims. AHP Subsidiary Holding Co. v.
Stuart Hale Co., 1 F.3d 611, 619 (7th Cir. 1993); McGraw-Edison Co. v. Walt Disney
Prods., 787 F.2d 1163, 1173 n.9, 1174 (7th Cir. 1986). Thus the Court need not
engage in a separate analysis of these claims.


                                             22
to the defendants' uses of the SPAN mark after the agreements' terminations, and,

finally, the Court will discuss the counterfeiting claim, which entails a separate analysis.

       1.     Protectability

       A plaintiff may sue for trademark violations only if its mark is protectable. See

CAE, Inc. v. Clean Air Eng'g, Inc., 267 F.3d 660, 673 (7th Cir. 2001). ICE has moved

for summary judgment on its counterclaims, which challenge the SPAN mark's

protectability on the grounds that the mark is generic and that CME has abandoned it

through naked licensing. 9 CME has not cross-moved for summary judgment on either

counterclaim. The ICE Licensees have not challenged the mark's validity in the present

motion; the doctrine of licensee estoppel precludes them from doing that. 10 See Donald

F. Duncan, Inc. v. Royal Tops Mfg. Co., 343 F.2d 655, 657 (7th Cir.1965) (trademark

licensees are estopped from disputing protectability); Chrysler Motors Corp. v. Alloy

Auto. Co., 661 F. Supp. 191, 193 (N.D. Ill. 1987) (former licensees are estopped from

challenging protectability except based on facts arising after the licenses' terminations).

The Court addresses genericness first and then discusses abandonment.




9 ICE also asserts affirmative defenses relating to these counterclaims. The Court need
not address those defenses separately because the analysis is the same regardless of
whether they are framed as counterclaims or defenses.
10 The ICE Licensees challenged the mark's validity in their initial counterclaims and

CME moved to dismiss those counterclaims due to licensee estoppel. CME contends in
its opening brief that the Court granted that motion and dismissed the ICE Licensee's
counterclaims due to licensee estoppel, but that does not appear to be correct. The
Court did not grant that motion to dismiss. Rather, at a hearing on May 17, 2018, the
Court instructed the defendants to file a response to the motion to dismiss addressing
the issue of licensee estoppel, and the defendants indicated that they instead would
amend their answer and counterclaims. The defendants amended the counterclaim so
that only ICE raised the validity counterclaims, dkt. no. 41, and the Court terminated
CME's motion to dismiss after CME filed an amended complaint, see dkts. no. 69, 74.
                                             23
              a.      Genericness

       ICE has moved for summary judgment on its counterclaim alleging that SPAN

has become a generic term referring to the calculation of initial margin and thus CME's

mark is not legally protectable. "The term 'trademark' includes any word, name, symbol,

or device . . . used by a person . . . to identify and distinguish his or her goods . . . from

those manufactured or sold by others and to indicate the source of the goods." 15

U.S.C. § 1127. "Marks are classified into five categories of increasing distinctiveness:

1) generic, 2) descriptive, 3) suggestive, 4) arbitrary, and 5) fanciful." Mil-Mar Shoe Co.

v. Shonac Corp., 75 F.3d 1153, 1156 (7th Cir. 1996). "[G]eneric terms receive no

trademark protection." Id.

       A generic term is one that is "commonly used to name or designate a kind of

goods," whereas a trademark "identifies the source of a product." Id. at 1157 (citation

omitted). A determination that a trademark is generic is a "fateful step" that "penalizes

the trademark's owner" for successfully "making the trademark a household name" and

that "may confuse consumers who continue to associate the trademark with the owner's

brand." Ty Inc. v. Softbelly's Inc., 353 F.3d 528, 531 (7th Cir. 2003). Courts thus

generally find that a trademark has become generic only where "the trademark has

gone so far toward becoming the exclusive descriptor of [a] product that sellers of

competing brands cannot compete effectively without using the name to designate the

product they are selling." Id. Otherwise, if such words were considered protectable

trademarks, sellers would be in a "pickle," as the Seventh Circuit has stated, because

they would be "forbidden to use 'brassiere,' 'cellophane,' 'escalator,' 'thermos,' 'yo-yo,' or

'dry ice' to denote products—all being former trademarks that have become generic



                                              24
terms." Id. at 531–32.

      Genericness is a question of fact. See, e.g., id. at 530–31. The registration of a

trademark under the Lanham Act affords the registrant a rebuttable presumption of

validity. See 15 U.S.C. § 1115(a); CAE, 267 F.3d at 673. The Seventh Circuit has not

directly addressed which party bears the burden of persuasion regarding the

genericness of an incontestable mark. Compare TE-TA-MA Truth Found.-Family of

URI, Inc. v. World Church of the Creator, 297 F.3d 662, 665 (7th Cir. 2002) (stating,

without discussing which party bears the ultimate burden of persuasion, that "an

incontestable registration is more like a bursting-bubble presumption of non-generic-

ness than like [an] indomitable presumption") with Reno Air Racing Ass'n., Inc. v.

McCord, 452 F.3d 1126, 1135 (9th Cir. 2006) (defendant has the burden of showing the

genericness of an incontestable mark). As previously explained in Hickory Farms, Inc.

v. Snackmasters, Inc., 500 F. Supp. 2d 789 (N.D. Ill. 2007) (Kennelly, J.), this Court

assumes the defendant bears the burden of persuasion on an incontestable trademark's

genericness. See id. at 793; see also Illinois Tamale Co. v. El-Greg, Inc., No. 16 C

5387, 2018 WL 1534971, at *3 (N.D. Ill. Mar. 29, 2018) (Kennelly, J.).

      The types of evidence relevant to a determination of genericness include

consumer surveys, dictionary definitions, and the uses of the term by the trademark

owner, its competitors, and the media. See, e.g., McCarthy, supra, § 12:13. ICE

contends that SPAN is generic based on survey results, a financial dictionary's

definition, and uses of the term by CME, its competitors, the media, and academics.

Viewing the evidence in the light most favorable to CME, the nonmoving party, there is

a genuine factual dispute regarding whether the term is generic. For each category of



                                            25
evidence, the Court first addresses issues of admissibility and then describes the

admissible evidence put forth by the parties. Finally, the Court explains why,

considering all of the evidence, there is a genuine factual dispute.

                     i.     Survey results

       Surveys can provide evidence of genericness, but a party is not required to

conduct a survey to establish that a disputed term is or is not generic. See id. § 12:14.

ICE has presented a survey conducted by its retained expert witness, Phillip Johnson.

CME has presented no survey of its own and challenges the admissibility and results of

ICE's survey.

       The admissibility of expert testimony is governed by Federal Rule of Evidence

702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). See

Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 778 (7th Cir. 2017). The party

"seeking to introduce the expert witness testimony bears the burden of demonstrating,"

by a preponderance of the evidence, that the testimony is admissible. Id. at 782.

Expert testimony is admissible if the witness is qualified, applies reliable methodology,

and renders testimony that will assist the trier of fact. Id. at 779. In considering the

question of methodological reliability, the Court must take a "flexible" approach based

on "the precise sort of testimony at issue and not any fixed evaluative factors." Id. at

780.

       CME challenges the reliability of Johnson's survey on several grounds.

First, CME argues that Johnson employed an unreliable methodology because, it

contends, he surveyed an over- and underinclusive universe of respondents. The

proper universe for a consumer survey on genericness is "the segment of the population



                                             26
whose perceptions and state of mind are relevant to the issues in [the] case."

McCarthy, supra, § 32:159. If a survey's universe is "sufficiently precise," it is

admissible, and any inadequacies in the scope of its universe go to the weight to be

given to its results. Piper Aircraft Corp. v. Wag-Aero, Inc., 741 F.2d 925, 930 (7th Cir.

1984). In Piper Aircraft, the Seventh Circuit found that a survey about the genericness

of airplane parts was admissible where it included all owners of private airplanes, rather

than only airplane owners likely to buy parts because they "work on, restore, or build

their own aircraft." Id. Although the court found that the survey was somewhat

overinclusive, it found that the views of all private airplane owners nonetheless were

relevant because they had a "substantial interest in the quality of parts used in their

planes." Id. The court found that the lesser probative value of the views of airplane

owners who do not work on their own planes would affect only the weight to be given

the survey, not its admissibility. Id. at 930–31.

       CME contends that the survey's universe was underinclusive because it did not

include all people who purchase financial risk management services or use those

services to calculate initial margins and overinclusive because it included people who

do not purchase or use those services. ICE's expert surveyed finance professionals

who have Series 3 licenses (which qualifies them to trade commodities) and who are

involved in commodity futures trading. Johnson testified that he selected this universe

because people with such licenses are the "end users" of SPAN and are "subject to the

SPAN calculation for the margin requirements on the trades that they make." Defs.'

Add'l L.R. 56.1 Stmt., dkt. no. 181-6, ¶¶ 111–12. CME contends that, although traders

may be subject to margin requirements, those who are tasked with purchasing risk



                                             27
management services or calculating initial margins may not engage in trading and thus

may not have Series 3 licenses. In support of this contention, CME's rebuttal expert

reviewed job descriptions for risk management positions on job-search websites and the

parties' websites and concluded that they generally do not require applicants to hold

Series 3 licenses. He also examined the profiles of SPAN licensees' employees on a

brokerage website and found that the profiles did not indicate that they held Series 3

licenses.

       Johnson's survey was underinclusive to the extent that it may have excluded

people who buy risk management services or calculate initial margins. The survey also

was somewhat overinclusive. Although the views of people with Series 3 licenses are

relevant regarding whether SPAN is a generic term because traders have a "substantial

interest" in initial margins calculated through the SPAN framework, the views of people

who buy or use risk management services but do not hold Series 3 licenses are also

relevant. See Piper Aircraft, 741 F.2d at 930; see also Black & Decker Corp. v. Positec

USA Inc., No. 11-CV-5426, 2015 WL 5612340, at *18 (N.D. Ill. Sept. 22, 2015) (survey

was overinclusive where it did not specify whether respondents who used a product

were likely to purchase it). The universe, however, is not so "significantly skewed away

from the proper group of people whose perception is at issue" as to render it unreliable

and thus inadmissible. McCarthy, supra, § 32:159. Therefore, the survey is admissible;

the objection affects only its weight.

       CME contends that other aspects of Johnson's survey make its results unreliable.

Specifically, because the survey defined brand names as names that can be used by

only one company, CME argues that the survey could have caused respondents to



                                           28
misunderstand that trademarks can be used by multiple companies due to licensing

arrangements. Citing Sheetz of Delaware, Inc. v. Doctors Associates Inc., 108

U.S.P.Q.2d 1341 (T.T.A.B. 2013), ICE responds that courts have approved of similar

definitions of brand names in other cases. But Sheetz is not on point; the administrative

agency in that case did not address whether the definition at issue sufficed to

distinguish between brand names used by multiple companies under license

agreements. See id. at 1365. ICE also asserts that respondents took screening

questions to ensure they could differentiate between brand names and generic terms,

but there is no evidence indicating whether the screening questions involved terms used

by multiple companies through license agreements.

       A survey's questions and instructions "should not be slanted or leading so as to

lead the respondent to a desired response." McCarthy, supra, § 32:172. In this case,

the survey's definition of brand names could be confusing or slanted in that it suggested

that only one company can use the term SPAN. This issue is somewhat mitigated,

however, because respondents who were confused by the definition could indicate that

they did not know whether SPAN was generic or not. See Black & Decker, 2015 WL

5612340, at *19 (the leading nature of a survey question can be somewhat mitigated

where respondents can answer that they do not know the answer to a question).

Accordingly, the Court again finds that CME's objection affects only the weight to be

given to the survey, not its admissibility.

       Additionally, CME argues that Johnson improperly excluded respondents

because they had never heard of the term SPAN. CME contends that respondents'

unawareness of a term is an indication that the term is not generic. This argument



                                              29
misses the mark. The relevant question for genericness is not whether respondents are

aware of the term but, rather, whether people who are aware of a product commonly

use the term to "name or designate" it. See Mil-Mar Shoe, 75 F.3d at 1157.

      CME also argues that the survey's results are unreliable because Johnson did

not include all respondents in his conclusions but rather included only the respondents

who had heard of the term SPAN. But this argument effectively challenges how

Johnson framed the results, not the reliability of his methodology. Gopalratnam, 877

F.3d at 781 (Rule 702 requires only an that an expert correctly apply "a reliable

methodology," not that his conclusions are reliable). To the extent CME challenges

Johnson's results or ICE's framing of the results, that goes to the survey's weight and is

not grounds for excluding the survey. See id.

      Accordingly, the Court concludes that Johnson's survey is admissible. Johnson

found that sixty-nine percent of the respondents who had seen or heard of the term

SPAN believed it to be a common name, twenty-nine percent believed it to be a brand

name, and two percent did not know whether it was a common or brand name. Defs.'

L.R. 56.1 Stmt., Ex. 87, dkt. no. 181-6, at 233. But around twenty-seven percent of the

respondents had never heard of the term SPAN. See Pls.' Add'l L.R. 56.1 Stmt., Ex. 18,

dkt. no. 195-4, at 36. Although Johnson's survey provides support for ICE's claim of

genericness, a jury might discount it for the reasons the Court has discussed. It is not

conclusive evidence of genericness.

                    ii.    Dictionary definition

      Courts often look to dictionaries as a source of evidence on genericness because

"generic use implies use consistent with common understanding." Mil-Mar Shoe, 75



                                            30
F.3d at 1158. The term SPAN is not included in standard dictionaries. Investopedia, a

website with an online financial dictionary, defines SPAN without referencing CME.

ICE contends Investopedia's definition supports summary judgment on the issue of

genericness. But another article on Investopedia attributes to SPAN methodology to

CME. Again, the defendants' dictionary citation does not amount to conclusive

evidence of genericness.

                     iii.   Uses of the term

       ICE also argues that usage of the term SPAN by CME, its competitors, the

media, and academics indicate that the term is generic. Specifically, ICE points to

evidence that CME recently started using the phrase "CME SPAN" to distinguish itself

from other common references to the term. It also contends that CME uses SPAN as a

noun, in the possessive form, and without the trademark symbol—uses that ICE

contends show that the term is generic. It offers evidence from an expert, Robert Frank,

who examined the uses of SPAN in media and Internet sources and concluded that the

majority of those sources used the term SPAN as a noun, did not identify it as a

trademark, and mentioned CME only to indicate that it invented the term. And it argues

that CME failed to police third parties' uses of its mark, which it contends indicates that

the mark has become generic.

       As an initial matter, CME challenges the admissibility of Frank's expert report. As

indicated, expert testimony is admissible if the witness is qualified, applies reliable

methodology, and renders testimony that will assist the trier of fact. Gopalratnam, 877

F.3d at 779. CME challenges only the reliability of Frank's methodology. Because the

Court serves a gatekeeping role rather than a factfinding one, its inquiry into the



                                             31
question of methodological reliability inquiry is limited to an expert's "principles and

methodology, not the conclusions that [he] generate[s]." Id. at 781 (quoting Daubert,

509 U.S. at 595).

       CME contends that Frank's testimony is not reliable because, according to its two

rebuttal experts, Frank overcounted the number of references to SPAN, ignored the

context in which the mark was used, and improperly included references that are

inapplicable to this case. Notably, CME does not object to the design of Frank's

searches for articles referencing the term SPAN or to the nature of the news and

academic articles on which he based his analysis. Instead, CME's objections relate to

the conclusions that Frank drew and how he reached those conclusions, which go to

only the weight to be given to his testimony, not to its reliability or admissibility. See id.

The Court denies CME's request to bar Frank's testimony.

       ICE, in turn, challenges the admissibility of CME's expert testimony as improper

rebuttal evidence. According to ICE, CME's experts, David Gooder and Dr. Robert

Leonard, responded to Frank's testimony by offering express opinions about the

genericness of the SPAN mark, even though Frank never provided a conclusion on the

mark's genericness. ICE further challenges the reliability of Gooder's expert opinion

because, it contends, he provided improper legal analysis. The Court need not address

the admissibility of Gooder's or Dr. Leonard's testimony, however, because their

opinions do not affect the outcome of this decision. In particular, as the Court explains

momentarily, even without these expert opinions, there is not enough evidence for

summary judgment in favor of ICE.

       Through its expert, ICE has offered evidence that CME, the media, and



                                              32
academics used the SPAN mark as a noun, without a trademark symbol, and in

contexts indicating it was generic. But ICE's expert also identified the existence of

instances where CME, the media, and academics used the SPAN mark as a trademark.

And although ICE contends that CME failed to police the uses of its mark, ICE does not

point to conclusive proof that they never policed the mark and, regardless, a trademark

holder's failure to police the uses of its mark can, but does not always, indicate

genericness. See McCarthy, supra, § 17:8.

                     iv.    Conclusion

       In sum, viewing the evidence, taken as a whole, in the light most favorable to

CME, there is a genuine factual dispute regarding the genericness of the SPAN mark.

Specifically, a reasonable jury could find that Johnson's survey provides support for

ICE's claim of genericness, as the Court has discussed, but a reasonable jury could

also reach the opposite conclusion. And to the extent Investopedia is considered an

authoritative dictionary (an issue the Court need not decide), a reasonable jury could

take its definition of SPAN as evidence of genericness or, considering Investopedia's

article attributing the SPAN methodology to CME, as just the opposite. Nor does ICE's

evidence of uses of the term SPAN provide conclusive evidence of genericness, as just

discussed. In short, the evidence is not "so one-sided that there can be no doubt about

how" a jury would answer the question of genericness, and thus summary judgment on

that issue is inappropriate. Door Sys., Inc. v. Pro-Line Door Sys., Inc., 83 F.3d 169, 171

(7th Cir. 1996). The Court therefore denies ICE's motion for summary judgment on the

counterclaim relating to genericness.




                                            33
              b.     Abandonment through naked licensing

       ICE has also moved for summary judgment on its counterclaim that CME's

trademark is invalid because it abandoned its rights in the mark through naked

licensing. Abandonment through naked licensing occurs when a trademark owner

allows "others to use the mark without exercising 'reasonable control over the nature

and quality of the goods, services, or business on which the [mark] is used by the

licensee.'" Eva's Bridal Ltd. v. Halanick Enters., Inc., 639 F.3d 788, 789 (7th Cir. 2011)

(alteration in original) (quoting Restatement (Third) of Unfair Competition § 33). A party

contending that a trademark owner engaged in naked licensing bears a "heavy burden."

TMT N. Am., Inc. v. Magic Touch GmbH, 124 F.3d 876, 885 (7th Cir. 1997) (quoting

Restatement (Third) of Unfair Competition § 33 cmt. c).

       In making naked licensing determinations, the Seventh Circuit "tend[s] towards

the view taken by the Restatement (Third) of Unfair Competition, which advocates a

flexible approach but allows licensors to rely at least somewhat on the reputation and

expertise of licensees." Id. Under that approach, if the trademark owner has a

justification for relying on the licensee's reputation and expertise, "the existence of

contractual obligations undertaken by the licensee may be sufficient in itself to

constitute reasonable quality control . . . at least in the absence of evidence indicating

significant deviations from the agreed standards or procedures." Restatement (Third) of

Unfair Competition § 33 cmt. c. But more quality control may be necessary "if the

licensee is inexperienced, or if the goods or services are particularly complex or

otherwise require careful supervision, or if the risk to the public from inadequate

supervision is substantial." Id. See also Bodum USA, Inc. v. A Top New Casting, Inc.,



                                             34
No. 16 C 2916, 2017 WL 1927701, at *3 (N.D. Ill. May 10, 2017) (Kennelly, J.)

(declining to grant summary judgment on the issue of naked licensing where there was

no evidence that a trademark owner was unjustified in relying on a licensee's expertise

and fulfillment of its contractual obligations and no evidence of a deviation in the

licensed products' quality).

       ICE argues that CME failed to exercise reasonable quality control because it

never exercised its contractual rights to control the goods or services related to its

licenses. Specifically, ICE contends that CME provided licensees with few guidelines

apart from the obligations set forth in license agreements regarding its standards for

their services; had no approval or product accreditation process for licensees' services;

would review licensees' services only at the start or end of their licenses' terms; never

terminated a license agreement due to a licensee's quality of services; and never

audited any licensee's services, advertisements, or software codes relating to the SPAN

framework. CME contends that it exercised quality control through a six-month

onboarding process for licensees (a process ICE contends is optional) and its role in

helping to implement and validate licensees' software (another matter that ICE

disputes). CME also points to the enforcement actions it took against ICE and the ICE

Licensees in 2009 and 2017, but those actions are irrelevant regarding the issue of

quality control because, in taking them, CME sought to address the ICE Licensees' uses

of the mark, not to control the quality of their services. See Slep-Tone Entm't Corp. v.

Coyne, 141 F. Supp. 3d 813, 824 (N.D. Ill. 2015) ("The 'control' required . . . is not

control over the mark, but rather control over the service that the mark identifies.").

       A reasonable jury, however, could find that CME did not need to exercise its



                                             35
contractual rights to exercise reasonable quality control. ICE compares this case to

Eva's Bridal, an "extreme case" in which the Seventh Circuit found that a trademark

holder had abandoned its license because neither its license agreement nor its "course

of performance" indicated that it held or exercised any authority over its licensee. Eva's

Bridal, 639 F.3d at 790–91. But unlike in Eva's Bridal, the license agreements granted

CME the right to control the nature and quality of the ICE Licensees' services, perform

inspections, and require the ICE Licensees to modify their SPAN-related systems in

order to conform with its specifications. Because CME's licensees include sophisticated

financial institutions such as clearinghouses and exchanges that are subject to federal

regulation and have significant incentives to maintain the quality of CME's SPAN

framework, a reasonable jury could find that CME was justified in relying on its

licensees' reputations and expertise, absent a "significant deviation from" CME's quality

standards. See TMT N. Am., 124 F.3d at 886. If the licensees' services significantly

deviated from the quality of the SPAN framework, they could have faced regulatory,

financial, and reputational consequences.

      That said, there is a genuine factual dispute regarding whether licensees' uses of

SPAN involved significant deviation from CME's quality standards. CME permitted

licensees to develop their own implementations of the SPAN framework, which a

reasonable jury could find entailed significant deviations from CME's standards. For

example, as indicated, a CME employee involved in product management wrote in an e-

mail that CME chose to "ignore" unilateral changes that the ICE Licensees made to the

SPAN algorithm, which caused their calculations to "deviate." Defs.' L.R. 56.1 Stmt.,

Ex. 73, dkt. no. 181-6, at 131–32. And an employee wrote that London Clearing House,



                                            36
another licensee of the SPAN mark, "changed the methodology that is native to SPAN."

Id. at 131. But a reasonable jury also could find that the implementations did not

constitute significant deviations. In a subsequent e-mail, an employee stated that the

London Clearing House "might not have made any actual changes" to the algorithm for

SPAN; he appeared to indicate that the changes could have been related to the

functionality of software and may not have a major impact on the underlying

methodology. Id. at 130.

      The Court concludes that there is a genuine factual dispute regarding whether

CME failed to exercise adequate quality control and thereby engaged in naked

licensing. Therefore, the Court denies ICE's motion for summary judgment on its

counterclaim of abandonment through naked licensing.

      Because the Court denies ICE's motion for summary judgment with respect to

both validity counterclaims, it need not address ICE's request for cancellation of CME's

four trademark registrations relating to the SPAN framework.

      2.     Trademark violations during the terms of the license agreements

      Assuming CME can prove at trial that its mark was protectable, it must also prove

the other elements of its claims for trademark counterfeiting and infringement under 15

U.S.C. § 1114, unfair competition under 15 U.S.C. § 1125(a), and parallel state law

violations. As indicated, CME has moved for summary judgment against the ICE

Licensees on these claims as they pertain to CME's liability, and the defendants have

cross-moved for summary judgment.

      CME argues that the ICE Licensees infringed the SPAN mark during the terms of

the license agreements by using the phrase "ICE SPAN," a use of the SPAN mark it



                                           37
contends that the agreements did not permit. The defendants contend that they cannot

be liable for trademark violations during the terms of the agreements because CME did

not plead any facts to support this theory.

       At the summary judgment stage, a plaintiff typically can assert new legal

theories, but it cannot change the factual basis of its complaint. BRC Rubber &

Plastics, Inc. v. Cont'l Carbon Co., 900 F.3d 529, 541 (7th Cir. 2018). "Such an

alteration would be an unacceptable attempt to amend the pleadings through summary

judgment argument." Id. (internal quotation marks and citation omitted). Where a party

raises a new argument in the course of summary judgment briefing that changes the

factual theory set forth in the complaint, a "district court has discretion to deny the de

facto amendment and to refuse to consider the new factual claims." Id. at 540 (citation

omitted). In exercising that discretion, "the court should consider the consequences of

allowing the plaintiff’s new theory"; where the amendment would "cause unreasonable

delay, or make it more costly or difficult to defend the suit, the district court can and

should hold the plaintiff to [its] original theory." Id. (internal quotation marks and citation

omitted).

       CME contends that two sentences in the complaint sufficiently allege that the ICE

Licensees infringed the SPAN mark during the term of the license agreements. In those

sentences, CME alleges that it determined that the defendants infringed upon its

trademark rights, Am. Compl., dkt. no. 69, ¶ 39, and that it had previously contacted or

communicated with the ICE Licensees regarding their allegedly infringing uses of the

SPAN mark, id. ¶ 88. Neither of these allegations nor, for that matter, any other portion

of the complaint, contains well-pleaded facts supporting a claim of infringement by ICE



                                              38
Licensees during the terms of the license agreements.

       CME also contends that two exhibits attached to its complaint—printouts from the

ICE Licensees' websites, totaling over 130 pages, that mention "ICE SPAN" about a

dozen times—make clear that CME was alleging infringement by the ICE Licensees

during the terms of the license agreements. See Am. Compl., Ex. C, dkt. no. 69-2, at

59; id., Ex. D, at 80, 82, 84, 89, 92, 95. The contents of documents attached to a

complaint "become part of the complaint" when the plaintiff "references and relies upon"

those documents to support its claim. Williamson v. Curran, 714 F.3d 432, 436 (7th Cir.

2013). CME's exhibits do not support allegations of infringement during the terms of the

license agreements. See Am. Compl., Ex. C, at 59; id., Ex. D, at 80, 82, 84, 89, 92, 95.

Rather, CME's complaint references the exhibits to support facts regarding the ICE

Licensees' allegedly infringement uses of the SPAN mark after the termination of the

license agreements, not before it. See Am. Compl. ¶¶ 45–60, 62. And the contents of

the exhibits do not clearly relate to allegations of trademark violations during the license

agreements' terms. Accordingly, CME's allegations that the ICE Licensees infringed the

SPAN mark during the terms of the ICE License agreements constitute a de facto

amendment to its complaint.

       The Court concludes that amendment of CME's complaint to include a claim

regarding infringement during the terms of the license agreements factual allegations

would cause unreasonable delay and unreasonably increase this lawsuit's costs for the

defendants, particularly in light of the substantial discovery the parties have completed

(the Court notes that discovery relating to liability is closed). CME's arguments to the

contrary fall flat. It contends that the new allegations would not cause an unreasonable



                                             39
delay or additional expenses because the ICE Licensees were aware of these

allegations. Many of CME's citations in support of this proposition relate to the relevant

time period addressed in discovery requests, which included periods during and before

the parties signed the license agreements, as set out in various reports and motions the

parties filed before the Court. See, e.g., Joint Stipulation, dkt. no. 75, ¶ 5; Parties' Joint

Report on Discovery, dkt. no. 76, at 3. 11 But the proposition that the relevant time

period of discovery put the defendants on notice that CME was asserting a claim

involving trademark violations during the term of the license agreements is too much of

a stretch. Furthermore, other issues in the case, such as whether CME abandoned the

trademark through naked licensing, involve facts from that same timeframe.

       As further support for its contention that the defendants were aware of these

allegations, CME cites motions, reports, and the defendants' statement of facts

regarding the ICE Licensees' uses of the phrase "ICE SPAN" during the term of the

agreements. See, e.g., Defs.' L.R. 56.1 Stmt., dkt. no. 188, ¶¶ 145–48, 193–94. 12 But

again, because use of that phrase also relates to other issues in this case—such as

whether CME engaged in naked licensing—these documents in no way suggest that the

ICE Licensees had notice of these new claims.



11 CME has cited to six items on the docket in support of this proposition (as well as to
six paragraphs in the defendants' Local Rule 56.1 Statement of Facts that appear to
provide support for a different proposition). The Court has cited to the only two relevant
items that included pincites. CME also has cited to a nineteen-page motion for a
protective order, dkt. no. 51, a five-page motion to compel a deposition, dkt. no. 101, an
eleven-page memorandum in support of that motion, dkt. no. 104, and a six-page joint
report on discovery, dkt. no. 170—all without pincites. None of the cited documents
show that the defendants had notice of the new allegations.
12 In support of this proposition, the defendants also have cited to six documents

described in the previous footnote. Again, none of these documents supports the
defendants' contention that the ICE Licensees had notice of the new claims.
                                              40
       For these reasons, the Court declines to approve CME's de facto amendment to

the complaint. The Court therefore denies CME's motion for summary judgment. The

Court disregards defendants' cross-motion for summary judgment regarding the

trademark counterfeiting, trademark infringement, unfair competition, and parallel state

law violations that CME alleges occurred during the term of the license agreements

because "a party cannot obtain summary judgment on a matter not raised by the

pleadings." Roby v. Greenlee Textron, Inc., No. 94 C 50294, 1995 WL 767819, at *5

(N.D. Ill. 1995); see also Burks v. Wisconsin Dep't of Transp., 464 F.3d 744, 758 n.15

(7th Cir. 2006). 13

       3.     Trademark infringement, unfair competition, and parallel state law
       after the termination of the license agreements

       CME next argues that the ICE Licensees committed trademark violations after

the termination of the license agreements. A licensee violates trademark law if it

continues to use a trademark after the termination of a license agreement. See

Gorenstein Enters., Inc. v. Quality Care-USA, Inc., 874 F.2d 431, 435 (7th Cir. 1989). In

their cross-motion for summary judgment, the defendants argue that CME has not met

its burden to establish that any post-termination uses by the ICE Licensees created a

likelihood of confusion. That is incorrect as a matter of law; the use of a trademark after

a license agreement's termination by itself establishes a likelihood of confusion, subject

to any applicable defenses. See Burger King Corp. v. Mason, 710 F.2d 1480, 1493

(11th Cir. 1983) ("[M]any courts have held that continued trademark use by one whose

trademark license has been cancelled satisfies the likelihood of confusion test and



13Accordingly, the Court need not address the argument (raised only in the defendants'
reply brief) that these claims are barred by the doctrine of laches.
                                            41
constitutes trademark infringement."); Ramada Franchise Sys., Inc. v. Royal Vale Hosp.

of Cincinnati, Inc., No. 02 C 1941, 2005 WL 435263, at *15 (N.D. Ill. Feb. 16, 2005)

(collecting cases).

       It is undisputed that the ICE Licensees used the SPAN mark after the termination

of the license agreements. Specifically, as indicated, ICE Clear US continued to use

the phrase "SPAN® Margin Model" in connection with its risk management services,

ICE Clear Europe continued to use the word "SPAN" in connection with its services, and

both ICE Licensees continued to place disclosures on their materials stating that the

SPAN mark was a registered trademark of CME being used pursuant to a license. Pl.'s

L.R. 56.1 Stmt., dkt. no. 188, ¶¶ 59–62, 92, 193.

       To the extent the defendants suggest that there is no likelihood of confusion

between their uses of the phrase "SPAN for ICE" and the SPAN mark, that argument is

unavailing. A viewer of the "SPAN for ICE" phrase "would be likely to associate"

SPAN's risk management services with CME's risk management services; no

reasonable jury could find otherwise. See AutoZone, Inc. v. Strick, 543 F.3d 923, 930

(7th Cir. 2008) (explaining factors courts consider in addressing the likelihood of

confusion); see CAE, 267 F.3d at 678, 682 (finding that marks were indistinguishable

where both parties used them in combination with the names of the their

departments). 14 In particular, a reasonable jury would be required to find that

participants in the financial risk services markets likely would confuse the phrase "SPAN




14Courts generally consider seven factors in addressing a likelihood of confusion.
AutoZone, 543 F.3d at 929. Because the parties do not address the seven factors, the
Court need not address each factor in detail. Regardless, a discussion of all of the
factors would lead to the same outcome.
                                            42
for ICE" with the SPAN mark when the ICE Licensees used the phrase in connection

with their risk management services, especially because they indicated that they had

licenses from CME to use the mark, had held such licenses in the past, and offered

similar products to the same market. See id. at 677–87 (analyzing likelihood of

confusion between two similar marks and affirming district court's grant of summary

judgment on that point). And, regardless, as indicated, there is evidence that the ICE

Licensees used the SPAN mark in contexts separate from their uses of the phrase

"SPAN for ICE."

       Therefore, the Court grants CME's motion for summary judgment, and denies the

defendants' cross-motion, on the question of liability on CME's claims of trademark

infringement, unfair competition, and parallel state law violations relating to defendants'

continued use of the marks following termination of the licenses.

       4.     Counterfeiting after the termination of the license agreements

       The Court turns next to CME's trademark counterfeiting claim as it relates to the

post-termination period. Though CME has asserted this claim against all of the

defendants, it has moved for summary judgment only against the ICE Licensees. The

defendants have all cross-moved for summary judgment on this claim.

       The Lanham Act forbids the use of "any reproduction, counterfeit, copy, or

colorable imitation of a registered mark in connection with the sale . . . of any goods or

services [where] such use is likely to cause confusion . . . or to deceive." 15 U.S.C. §

1114(1)(a). It defines a counterfeit mark as "a spurious mark which is identical with, or

substantially indistinguishable from, a registered mark." Id. § 1127; see also McCarthy,

supra, § 25:10 ("Counterfeiting is the act of producing or selling a product with a sham



                                            43
trademark that is an intentional and calculated reproduction of the genuine trademark.").

       CME argues that the ICE Licensees engaged in counterfeiting by using the

SPAN mark after the license agreements' termination for services that were identical to

those covered by the trademark. The defendants contend that they did not engage in

counterfeiting because the ICE Licensees identified themselves as the originators of the

initial margin services they offered and because they did not use marks that were

identical to or substantially indistinguishable from the SPAN mark.

       Courts disagree on whether the continued use of a mark by a holdover licensee

constitutes counterfeiting. Id.; compare U.S. Structures, Inc. v. J.P. Structures, Inc., 130

F.3d 1185, 1192 (6th Cir. 1997) (holdover franchisee's continued use of a trademark is

not counterfeiting) with State of Idaho Potato Comm'n v. G & T Terminal Packaging,

Inc., 425 F.3d 708, 722 (9th Cir. 2005) (holdover licensee's continued use of a

certification mark constitutes counterfeiting where there is a likelihood of confusion and

the mark owner cannot exercise quality control). The Seventh Circuit has not directly

addressed the issue, but it has stated that the aim of the Lanham Act's counterfeiting

provision is to prohibit the use of a trademark on an unauthorized product, not merely to

prohibit literal counterfeiting through reproductions or imitations that deceive customers

about the source of a product. See Gen. Elec. Co. v. Speicher, 877 F.2d 531, 534 (7th

Cir. 1989); see also Century 21 Real Estate, LLC v. Destiny Real Estate Props., No.

4:11-CV-38 JD, 2011 WL 6736060, at *5 (N.D. Ind. Dec. 19, 2011) (finding that the

Seventh Circuit's reasoning in Speicher suggests that ex-franchisee's continued use of

a mark constitutes counterfeiting). The district court in Century 21 reasoned that an ex-

franchisee's continued use of a mark implicates the purposes underlying the



                                            44
counterfeiting provision—avoiding public confusion and safeguarding the value of

trademark—because it increases the likelihood that customers will be confused

regarding the genuineness of a product. See id.

       The Court finds the reasoning in Century 21 persuasive. A reasonable jury could

find that that the defendants' continued use of the SPAN mark indicated that the ICE

Licensees used the SPAN framework to calculate initial margins, which constitutes

counterfeiting because it entails the unauthorized use of CME's mark.

       But a reasonable jury would not be required to reach that conclusion. Marks may

not be identical with or substantially distinguishable from each other, as necessary for

counterfeiting, where they have general similarities but also have "minor differences that

would not be apparent to the typical consumer." AstraZeneca AB v. Dr. Reddy's Labs.,

Inc., 209 F. Supp. 3d 744, 755 (D. Del. 2016) (denying motion for judgment on the

pleadings regarding whether a pill was a counterfeit because there was a disputed

question of fact regarding whether an average consumer would distinguish the

defendant's generic two-toned purple pills from the plaintiff's single-tone purple pills);

see also Coach, Inc. v. Citi Trends, Inc., No. CV 17-4775-DMG (KSX), 2019 WL

1940622, at *4 (C.D. Cal. Apr. 5, 2019) ("The fact that the designs [of the allegedly

counterfeiting goods and the trademark holder's goods] are similar in a general sense,

but different in several respects, prevents the Court from determining at [the summary

judgment] stage that they are substantially indistinguishable."). And where the use of a

mark does not deceive customers about its origin, even a mark that is identical or

substantially indistinguishable from a trademark may not be a counterfeit. See GMA

Accessories, Inc. v. BOP, LLC, 765 F. Supp. 2d 457, 472 (S.D.N.Y. 2011), aff'd sub



                                             45
nom. GMA Accessories, Inc. v. Elec. Wonderland, Inc., 558 F. App'x 116 (2d Cir. 2014)

(granting summary judgment for defendants on a counterfeiting claim where there was

no evidence that they deceptively suggested their products came from "an erroneous

origin").

       In this case, at least some of the defendants' allegedly counterfeiting uses of the

SPAN mark entailed non-identical marks such as the phrase "SPAN for ICE." A

reasonable jury could find that, due to these differences, the defendants' allegedly

counterfeiting uses were not identical to or substantially indistinguishable from the

SPAN mark. And the defendants used the allegedly counterfeiting mark in connection

with their own clearinghouses. Given that context, a reasonable jury could find that

traders or other relevant actors in the financial risk services market would not have been

deceived about the mark's origin. Accordingly, there is a genuine factual dispute

regarding whether the defendants engaged in counterfeiting. Therefore, the Court

denies CME's motion and the defendants' cross-motion for summary judgment on the

counterfeiting claim.

C.     Breach of contract

       Both sides have moved for summary judgment on CME's breach of contract

claim, which CME has asserted against only the ICE Licensees. 15 Under Illinois law,

which governs the license agreements, a plaintiff asserting a breach of contract claim

must prove four elements: (1) the existence of a valid and enforceable contract; (2)

performance by the plaintiff; (3) breach by the defendant; and (4) injury to the plaintiff.



15Although ICE has moved for summary judgment on the breach of contract claim, the
motion is misplaced because CME did not allege in its complaint that ICE breached a
contract.
                                             46
Hess v. Bresney, 784 F.3d 1154, 1158–59 (7th Cir. 2015) (Illinois law). The parties

dispute only the third element.

       The parties' arguments regarding breach of contract mirror their arguments with

respect to the trademark claims. CME argues that the ICE Licensees breached the

license agreements by using "ICE SPAN" during the term of the agreements and by

continuing to use the SPAN mark after their termination. The ICE Licensees argue that

CME has not properly asserted a claim for breach of contract during the term of the

agreements and that CME has not established that any post-termination uses

constituted a breach.

       As indicated, CME's assertion in its summary judgment motion that the ICE

Licensees breached the license agreements by using "ICE SPAN" during the term of

the agreements amounts to a de facto amendment to the complaint. For the reasons

previously stated, the Court declines to permit the amendment, denies CME's motion for

summary judgment on the breach of contract claim as it pertains to claimed breaches

during the agreements' terms, and declines to address the ICE Licensees' cross-motion

for summary judgment on that issue.

       The Court also concludes that CME is not entitled to summary judgment on its

claim that the ICE Licensees breached the license agreements following their

termination. The ICE Licensees agreed that following termination, they would "not . . .

use any mark that is confusingly similar to the SPAN Mark in connection with any other

margining system or similar risk calculation." Pls.' L.R. 56.1 Stmt., Ex. 1, dkt. no. 165-3,

¶ 5(a). The agreements do not define "confusingly similar." In its briefs, CME makes a

summary argument that the phrase "SPAN for ICE" is confusingly similar to the SPAN



                                            47
mark, but it offers no definition of "confusingly similar" and points to no evidence

showing why the phrase "SPAN for ICE" is confusingly similar to the SPAN mark. This

is insufficient to "demonstrate the absence of a genuine issue of material fact," as CME

must do to prevail on its motion for summary judgment. See Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).

       Nor are the ICE Licensees entitled to summary judgment on the breach of

contract issue for breaches following the licenses' terminations. In arguing that they did

not breach the license agreements post-termination, the ICE Licensees contend that

CME has put forth no evidence of actual or likely confusion by market participants. But

they have made no effort to show or explain why that is the appropriate standard for

breach of the contract. Nor have they pointed to evidence showing why its marks are

not confusingly similar to the SPAN mark. Thus the ICE Licensees are not entitled to

summary judgment on the breach of contract claim either.

                                        Conclusion

       For the foregoing reasons, the Court grants CME's motion for summary

judgment [dkt. no. 165] on counts 2, 3, 5, and 6 against the ICE Licensees on the

question of liability, to the extent those claims concern violations that occurred after the

termination of the license agreements. The Court also grants summary judgment for

CME on the defendants' trademark misuse defense, the ICE Licensees' fair use

defense, and the ICE Licensees' defenses of acquiescence for trademark violations

occurring after February 23, 2018. The Court denies CME's motion for summary

judgment on counts 1 and 4; on counts 2, 3, 5, and 6 to the extent those claims concern

violations that occurred during the term of the licenses; and against the ICE Licensees'



                                             48
defense of acquiescence for violations occurring before February 23, 2018.

      The Court denies the defendants' cross-motion for summary judgment [dkt. no.

179] on their counterclaims relating to genericness and abandonment through naked

licensing. The Court also denies the defendants' cross-motion on counts 2, 3, 5, and 6

against the ICE Licensees to the extent those claims concern violations that occurred

after the termination of the license agreements and on counts 1 and 4. The Court

denies the defendants' motion for summary judgment on their trademark misuse

defense and their defense of estoppel by implied licenses. The Court grants summary

judgment in favor of the ICE Licensee defendants on count 1. The Court disregards the

defendants' cross-motion for summary judgment on counts 2 through 6 to the extent

those claims concern violations that occurred during the term of the licenses, based on

the Court's finding that CME did not plead facts supporting violations during that

timeframe.



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: April 12, 2020




                                            49
